Lawrence, J.
Section 131 of the Code of Civil Procedure, upon which the relator relies, does not refer to executions against the person. It relates to papers directed to-a prisoner in the sheriff’s custody. The execution against the person is directed to the sheriff, not to the prisoner, and-counsel have not referred me to any statutory provision requiring the sheriff to serve a Copy of such execution on the-prisoner. .
I am therefore of the opinion that as the sheriff returns that he by one of his deputies arrested the prisoner by virtue-of an execution against his person, issuing out of the city court, and as that execution is regular on its face, this writ-should be dismissed and the prisoner remanded.